                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 GARRY SCHMITZ                                 :       Case No. 1:17-cv-496
                                               :
         Plaintiff,                            :       Judge Timothy S. Black
                                               :
 vs.                                           :       Magistrate Judge Stephanie K.
                                               :       Bowman
 COMMISSIONER OF SOCIAL                        :
 SECURITY,                                     :
                                               :
         Defendant.                            :

         ORDER GRANTING THE PARTIES’ JOINT STIPULATION FOR
       ENTRY OF JUDGMENT AND DISMISSAL WITH PREJUDICE (Doc. 15)

        This civil action is before the Court on the parties’ Joint Stipulation for Entry of

Judgment and Dismissal with Prejudice (the “Joint Stipulation”). (Doc. 15). In the Joint

Stipulation, the parties ask the Court to “affirm the Commissioner’s decision on remand

and enter judgment dismissing the case with prejudice.” (Id. at 1). The Court, having

considered the Joint Stipulation, the Commissioner’s decision, and other relevant filings,

concludes that the Joint Stipulation is well-taken. (See id.; Doc. 15-1). Accordingly:

   1. The Joint Stipulation (Doc. 15) is GRANTED;

   2. This civil action is DISMISSED with prejudice; and

   3. The Clerk shall enter judgment accordingly, whereupon this civil action is
      TERMINATED from this Court’s docket.

        IT IS SO ORDERED.

Date: 1/30/2020
                                                       Timothy S. Black
                                                       United States District Judge
